Citation Nr: 0735069	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a separate and compensable rating for non-
proliferative diabetic retinopathy which is currently 
included in the 20 percent rating for diabetes mellitus, Type 
II.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to August 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The veteran's non-proliferative diabetic retinopathy 
manifests with a best corrected refraction of 20/20 in both 
eyes, visual fields grossly full, and no active pathology.


CONCLUSION OF LAW

The criteria are not met for a separate compensable rating 
for non-proliferative diabetic retinopathy.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
Diagnostic Codes 6006, 6076-6080 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in October 2004 and January 2005 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the severity of his disability.  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO initially granted service connection for diabetes 
mellitus, Type II, in a March 2002 decision and assigned a 20 
percent rating with a retroactive effective date of December 
2000.  In a January 2004 decision, the RO continued the 
20 percent rating for the diabetes mellitus, Type II, but 
also included associated symptoms for non-proliferative 
diabetic retinopathy.  The veteran wants a separate and 
compensable rating for the retinopathy, not for it to be 
rated as part and parcel of the underlying diabetes.

VA rates diabetes mellitus, Type II, under DC 7913.  Under DC 
7913, a 20 percent rating is warranted when the condition 
requires insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
when it requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The maximum 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In addition, Note 1 in this code indicates VA should 
separately evaluate compensable complications of the diabetes 
mellitus, Type II, unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are to be considered part of the diabetic 
process under DC 7913.

Pursuant to 38 C.F.R. § 4.84a, DC 6006, VA may rate diabetic 
retinopathy by analogy to chronic retinitis and assign an 
evaluation from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  An additional rating of 10 percent will be 
combined with the rating based upon symptomatology, during 
continuance of active pathology.  VA must assign a minimum 
rating of 10 percent during active pathology.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's non-proliferative diabetic 
retinopathy does not warrant a separate compensable rating 
based on visual acuity, field loss, or active pathology.  

At his hearing in June 2005 before a local decision review 
officer (DRO), the veteran reported symptoms of diabetic 
retinopathy which included burning in his eyes, twitching of 
his left eye, and problems judging distance.  In addition, 
he noted that he wears corrective glasses and that he may 
need surgery for the blood vessels in his eyes.  
Nevertheless, evidence from his outpatient treatment records 
and the results of his compensation examinations do not bear 
out these symptoms, show any defective blood vessels in his 
eyes, or any surgical procedures or need for surgery.

On review of the determinative findings of record, the 
evidence continues to support the assignment of a 
noncompensable rating for the diabetic retinopathy.  In this 
regard, the reports of VA compensation examinations in 
November 2004 and July 2005 fail to demonstrate the symptoms 
reported by the veteran at his DRO hearing in June 2005, 
providing evidence against this claim.  Both examiners found 
that the veteran's best corrected vision was 20/20 in both 
eyes (so entirely normal) and that his visual fields were 
grossly full.  Moreover, his examinations noted minimal to, 
at most, mild bilateral diabetic retinopathy.  The examiners 
indicated he had an essentially normal eye examination, with 
minimal to mild diabetic retinopathy, and no significant 
visual disability present.  As such, there are no complaints 
or other basis upon which to suggest visual field loss.  

Since there is no diminished visual acuity or field loss, VA 
must rate the veteran's diabetic retinopathy as part and 
parcel of his underlying diabetes mellitus, Type II.  See DC 
7913, Note 1.  Hence, pursuant to this regulation, the 
veteran cannot receive a separate and compensable rating for 
his non-proliferative diabetic retinopathy.  

For these reasons and bases, the preponderance of the 
evidence is against a separate, compensable rating for the 
non-proliferative diabetic retinopathy, in turn meaning there 
is no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


